internal_revenue_service number release date index number ------------------------------------- ---------------------------------- ---------------------------- ---------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-114460-09 date date x -------------------------------------------------- ----------------------------------- trust -------------------------------------------------- ---------------------------------------------- state d1 d2 -------------- ---------------------- ---------------------- dear --------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x by x’s authorized representative requesting inadvertent termination relief pursuant to sec_1362 of the internal_revenue_code the information submitted states that x was incorporated under the laws of state x represents that it timely filed an s_corporation_election with an intended effective date of d1 on d1 trust’s assets included shares of x stock x represents that trust was eligible to be an electing_small_business_trust esbt within the meaning of sec_1361 effective d1 however no election to be to an esbt was filed on behalf of trust therefore the trust was not a permissible shareholder and x’s s_corporation_election was ineffective on d1 plr-114460-09 trust was amended pursuant to the laws of state effective on d2 to provide for the mandatory creation of four qualified subchapter_s trusts qsst the subtrusts however no elections to be qssts were filed on behalf of the subtrusts therefore the subtrusts were not permissible shareholders and x’s s_corporation_election would have terminated on d2 had it not been ineffective x represents that the circumstances resulting in the ineffectiveness of x’s s_corporation_election and the failure_to_file qsst elections for the subtrusts were inadvertent and were not motivated by tax_avoidance or retroactive tax planning additionally x represents that x has filed federal_income_tax returns consistent with having a valid s_corporation_election in effect for x beginning on d1 x and its shareholders have agreed to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the event resulting in the ineffectiveness steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness the corporation shall be treated as an s_corporation during the period specified by the secretary based on the information submitted and the representations made we conclude that x’s s_corporation_election was inadvertently ineffective on d1 because x had an ineligible shareholder therefore pursuant to the provisions of sec_1362 x will be treated as an s_corporation from d1 and thereafter furthermore pursuant to the provisions of sec_1362 x will be treated as an s_corporation from d2 and thereafter provided that i the subtrusts file qsst elections effective d2 pursuant to the procedures set forth in sec_1_1361-1 with the appropriate service_center within days of the date of this letter ii trust and its beneficiaries will file returns for tax years beginning on or after d2 consistent with the treatment of the subtrusts as qssts including amending returns previously filed for tax years beginning on or after d2 and iii provided that x’s election to be an s_corporation was not otherwise ineffective and was not terminated under sec_1362 a copy of this letter should be attached to each qsst election plr-114460-09 except for the specific ruling above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed or implied regarding x's eligibility to be an s_corporation trust's eligibility to be an esbt or the subtrusts’ eligibility to be a qsst this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to x’s authorized representative sincerely bradford r poston senior counsel branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
